Citation Nr: 1613031	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for a left knee disability. 

2. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

3. Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

4. Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune. 

5. Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to colon cancer.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.

These matters come before the Board of Veterans' Appeals on appeal from December 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a June 2011 rating decision by the VARO in Louisville, Kentucky. 

The Board has recharacterized the issue of entitlement to service connection for a major depressive disorder to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The Board has reviewed the Veteran's paper claims file, as well as the electronic records in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of service connection for a left hip disability, to include as secondary to a service-connected left knee disability, service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability, and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder, to include as secondary to a service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Colon cancer was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service, to include exposure to contaminated waters.

2. The Veteran's dental conditions are due to caries; his missing teeth are due to loss of substance of body of the maxilla or mandible.

3. The Veteran's status post total left knee replacement is typically manifested by intermediate degrees of residual weakness, pain, and limitation of motion.


CONCLUSIONS OF LAW

1. The Veteran's colon cancer was not incurred in or aggravated in service. 	
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	
§§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150.

3. The criteria for a disability rating in excess of 30 percent for status post total left knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2009, November 2009, April 2010 and April 2011 letter. The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the letters. See Dingess/Hartman v. Nicholson, 	
19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records. Additionally, the Veteran was afforded VA medical examinations in November 2009, December 2011 and February 2012 in response to his claims.  The Board finds that the examinations are adequate to address the claims adjudicated in this appeal.  In this regard, the examination regarding colon cancer contains an etiology opinion supported by adequate rationale and a correct factual basis.  In regard to the dental condition, the February 2012 examination also addressed the claim that the water would have affected a dental condition.  The Board notes, however, that the Veteran's claim is that the chemotherapy for the colon cancer caused the dental disability and not that the contaminated water directly caused a dental condition.  Under these facts, the Board finds that it need not further address the adequacy of this opinion as it addresses a theory that neither the Veteran nor the evidence of record raises.  As to other bases for granting service connection for a dental disability, as this decision also denies service connection for colon cancer and there are no other theories of entitlement that provide a factual basis for granting service connection for compensation purposes for a dental disability, the Board finds that there is no additional duty to assist in this claim in providing any additional VA examination or opinion.  As to the increased rating claim for the knee, the VA examinations of record provide all necessary findings to rating the functional impairment caused by this disability.

The Board finds that VA has complied with the VCAA's notification and assistance requirements. 

Service Connection for Colon Cancer

The Veteran contends that service connection is warranted for colon cancer as it was incurred due to active duty service, specifically, his exposure to contaminated drinking water and other hazardous materials while serving at Camp Lejeune, North Carolina. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131;	
38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. 	
§ 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune between August 1953 and December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See VBA Manual M21-1, IV.ii.2.C.5.o. (2015). The contaminants included trichloroethylene (TCE) (a metal degreaser), perchloroethylene (PCE) (a dry cleaning agent), benzene, vinyl chloride, and other VOCs. Id.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009. This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure. These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. See VBA Manual M21-1, IV.ii.1.L.15.a., Appendix B (2015). The list of 14 diseases in this NRC report is not an exhaustive list, however.

The Veteran was diagnosed with colon cancer in September 2003. See the September 2003 private treatment records. The first element of a service connection claim is satisfied. Shedden, 381 F.3d at 1166-67. The Veteran served at Camp Lejeune from May 1965 and November 1965. Therefore, the Board finds that he was exposed to contaminated water at Camp Lejeune. The second element of a service connection claim is satisfied. Shedden, 381 F.3d at 1166-67.

The Board must now determine whether the record establishes a link between the Veteran's colon cancer and any chemical exposure during active duty service. Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure. Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune. However, that does not mean that service connection can presumptively be established for a Camp Lejeune Veteran claiming one of these diseases. It is up to a competent medical authority, based on each veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune. Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

Service treatment records do not indicate such a link, as treatment records do not document any complaints, treatment or diagnoses related to colon cancer. Furthermore, there is no medical evidence of a malignant tumor within a year from the Veteran's discharge from active duty service to allow for service connection on a presumptive basis. See 38 C.F.R. § 3.307, 3.309. In fact, the earliest post-service evidence of cancer is 2003, more than 30 years after separation. The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's cancer was present in service or in the year immediately after service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has not submitted any medical opinions in support of his claim. The only medical opinion of record, that of the February 2012 VA examiner, weighs against the claim. The VA examiner opined that the Veteran's colon cancer was less likely as not related to contamination of the ground water at Camp Lejeune. This opinion was based on a complete review of the Veteran's claims file and medical records. The VA examiner noted that the current medical literature does not yet support a cause and effect relationship between these exposures at Camp Lejeune and colon cancer. Thus, even though the Veteran was stationed at Camp Lejeune for approximately 6 months, there is no current objective evidence that the Veteran's Camp Lejeune exposures caused or aggravated the Veteran's colon cancer. In sum, the February 2012 VA examiner's medical opinion was based on an accurate presentation of the relevant facts and a thorough review of the claims file. It is therefore entitled to probative value and weighs heavily against the Veteran's claim for service connection. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the statements of the Veteran connecting his colon cancer, treatment side effects, and residuals to chemical exposure during service. He essentially argues that exposure to chemical solvents and other hazardous materials at Camp Lejeune is his only risk factor for colon cancer and must be the cause of his condition. The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his cancer simply cannot be accepted as competent evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). As a lay person, he is not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). His lay statements are outweighed by the competent medical evidence of record, specifically the opinion of the February 2012 VA examiner.

Service connection is also possible for certain chronic disabilities, such as malignant tumors, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In this case, the Veteran has not reported a history of continuous symptoms since military service. Treatment records document the Veteran's first complaints of symptoms related to colon cancer in approximately 2003, more than 30 years after service, when he initially underwent an upper and lower endoscopy for evaluation of gastrointestinal complaints and was found to have a large bulky sigmoid tumor. He has not reported experiencing continuous symptoms of colon cancer since service in any statements to VA; therefore, service connection under 38 C.F.R. § 3.303(b) is not warranted.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's colon cancer was many years after his discharge from active duty. The weight of the competent medical evidence is against a link between the Veteran's colon cancer, treatment side effects and his chemical exposure at Camp Lejeune. The Board has considered the Veteran's statements, but finds they are outweighed by the competent medical evidence of record. Therefore, the evidence is against a nexus between the Veteran's colon cancer and active duty service. The preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. 	
§ 5107(b) (West 2014).

Service Connection for Dental Condition

The Veteran contends that service connection for compensation purposes is warranted for a dental condition incurred secondary to colon cancer and chemotherapy treatment. As discussed above, the Board has determined that service connection is not warranted for the Veteran's colon cancer. Thus, service connection is also not possible for any disabilities incurred secondary to the underlying cancer. 38 C.F.R. § 3.310.

With respect to whether service connection is warranted as directly due to service, the Board notes that service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2015), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998). For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

In this case, the Veteran was diagnosed with caries in 2008. See the June 2008 VA treatment records. Service treatment records do not document any dental disorders and the Veteran has not alleged any dental abnormalities during service. Post-service records of treatment from the Veteran's dentist show the removal several teeth; however, the Veteran's loss of teeth is not due to trauma or disease. See the February 2012 VA dental examination. Further, the record does not indicate that the loss and damage to the Veteran's teeth and gums was a result of loss of substance of the body of the maxilla or mandible or in any way related to active duty service. In view of the foregoing, the Board finds that the Veteran does not have dental disorder that is eligible for service connection for compensation purposes and the claim for direct service connection must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased rating for a left knee disability

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 	
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14.

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has claimed entitlement to a rating in excess of 30 percent for his left knee, status post total knee replacement. The current 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II.

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement. With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis. 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Prosthetic replacement of a knee joint with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees. A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees. A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Although pain may cause a functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In addition to the 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (other impairment, including recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and (genu recurvatum) evaluate impairment resulting from service connected knee disorders.

The Veteran contends that his left knee replacement causes symptoms that warrant a rating in excess of his current 30 percent rating. The Board notes that for one year following his left total knee arthroplasties (TKA) in August 2008 and September 2011, the Veteran was granted temporary 100 percent disabling ratings.  This was the maximum benefit allowed during these periods. Upon completion of the year post status TKA, the Veteran was granted the minimum evaluation of 30 percent disabling. Thus, the Veteran is seeking a rating in excess of 30 percent for the period beginning October 1, 2009 and ending September 25, 2011, and the period beginning November 1, 2012. 

Period beginning October 1, 2009 and ending September 25, 2011

In September 2009, the Veteran stated that he was unable to climb stairs, jog, run or walk without his knee swelling. See the September 2009 Veteran statement. He also stated that he had constant pain and throbbing from daily use. Id. The Veteran's wife also submitted a statement, in which she stated that she must assist the Veteran with dressing because he is unable to bend his left knee. 

In October 2009, the Veteran underwent a VA examination of his hip in which he complained of daily intermittent left knee pain. He stated that his left knee pain had improved significantly after the surgery, but he had problems with limited range of motion. The Veteran's left knee range of motion was not evaluated. The Veteran reported that he was recently laid off from his teaching job due to budgetary cuts. 

In November 2009, the Veteran underwent a VA examination of his back. He continued to report that his left knee had significantly improved since the TKA; however, he reported that he still experienced problems with limited range of motion. Again, the Veteran's left knee range of motion was not evaluated. During this examination, the Veteran reported that he was forced into early retirement due to his inability to stand or walk for a prolonged period of time.

A February 2011 VA treatment record notes that the Veteran did not have pain in the knee with ambulation, but notes that he experienced stiffness. The examiner noted that the Veteran had difficulty regaining motion post-surgery and he continued to work on flexibility. The Veteran's left knee range of motion was extension to 5 degrees and flexion to 75 degrees, with a firm endpoint." There was no instability, crepitus, joint line tenderness, or effusion.

There is no evidence of chronic residuals consisting of severe painful motion or weakness in the left knee, therefore a higher rating of 60 percent is not warranted under Diagnostic Code 5055.

Rating the Veteran's limitation of motion by analogy to Diagnostic Codes 5260 and 5261, a rating in excess of 30 percent disabling is not warranted. The Veteran's extension was limited to 5 degrees, which is rated at 0 percent disabling. See Diagnostic Code 5261. His flexion was limited to 75 degrees, which is not rated as disabling. See Diagnostic Code 5260. 

Period beginning November 1, 2012

The Veteran was afforded a VA examination in February 2012. At that examination, the Veteran denied flare-ups of left knee pain. His left knee extension was limited to 5 degrees and flexion to 100 degrees, with pain at 95 degrees. There were no changes following repetitive motion of the left knee. 

The examiner noted functional loss due to less movement than normal, pain on movement, deformity and disturbance of locomotion. He also noted warmth of the left knee and a mildly antalgic gait. There was no tenderness or pain to palpation for joint line or soft tissues of the left knee, no instability, and the left knee muscle strength was full and normal. 

There is no evidence of chronic residuals consisting of severe painful motion or weakness in the left knee, therefore a higher rating of 60 percent is not warranted under Diagnostic Code 5055.

Rating the Veteran's limitation of motion by analogy to Diagnostic Codes 5260 and 5261, a rating in excess of 30 percent disabling is not warranted. The Veteran's extension was limited to 5 degrees, which as stated above, is rated at 0 percent disabling. See Diagnostic Code 5261. His flexion was limited to 100 degrees, which is not rated as disabling. See Diagnostic Code 5260. 

There is no indication that pain, due to the Veteran's service-connected left knee disability has caused functional loss greater than that contemplated by the 30 percent rating assigned. The degree of limitation of motion is contemplated in the current rating. Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.

The Veteran has submitted no evidence showing that his left knee disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this service-connected left knee disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria for rating knee disabilities as outlined above.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

Further, regarding unemployability, the Board notes that the Veteran has provided conflicting statements regarding whether he retired early due to physical disabilities; the Veteran has other disabilities in additional to the service connected knee disability.  After a careful and sympathetic review, the Board finds that the Veteran has not asserted and the evidence does not otherwise raise that the knee disability alone causes the Veteran from maintaining substantially gainful employment.  Therefore, the Board finds that a claim of total disability based on individual unemployability (TDIU) is not raised.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

The preponderance of the evidence is against a grant of a disability rating in excess of 30 percent disabling for a left knee disability for the entire appellate period.


ORDER

Service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune is denied. 

Service connection for a dental disability for compensation purposes, to include as secondary to colon cancer is denied.


REMAND

Remand is required for further evidentiary development before appellate review may proceed on the Veteran's claims for service connection for a left hip disability, to include as secondary to service-connected left knee disability; service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability; and service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder, to include as secondary to service-connected left knee disability.

With regard to the Veteran's claims for service connection for a left hip disability, to include as secondary to service connected left knee disability and service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability, the February 2012 VA examiner's opinions are inadequate. The examiner opined that the Veteran's left hip avascular necrosis is not due to his service-connected left knee disability because "if an individual has a significant limp due to a left knee condition, it takes pressure off of the entire left side to include the left hip", which would be protective for the left hip and not injurious. The examiner further opined that the Veteran's lumbar spine disability is not due to his service-connected left knee disability because "there is no objective evidence that his gait has been sufficiently abnormal over many years due to the left knee condition to have resulted in a lumbar spine condition." The examiner failed to address the Veteran's in-service complaints and treatment of back pain noted in 1963. Additionally, the examiner failed to discuss the Veteran's 3 centimeter difference in his left leg due to his left knee disability and how this may or may not contribute to the Veteran's left hip and lumbar spine disability. As such, there remain questions as to whether the Veteran's current left hip disability and lumbar spine disability were proximately caused or aggravated by his service-connected left knee disability.

With regard to the Veteran's claim for a major depressive disorder, to include as due to his service-connected left knee disability, the May 2011 and December 2011 VA opinions (which are the exact same opinions provided by the same examiner) are inadequate because the examiner opined that "it is impossible and unlikely to pinpoint the service connected conditions as being the sole contributing cause of the Veteran's depressive disorder." It is unclear whether or not the examiner finds that the Veteran's service-connected left knee disability is one of the contributing causes of the his depressive disorder. Furthermore, the examiner did not address the aggravation element of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Request another opinion from the February 2012 VA examiner as to the etiology of the Veteran's left hip and lumbar spine disabilities. If the examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below. If that examiner is not available, then schedule the Veteran for a VA examination to be conducted by a qualified examiner. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. The following considerations will govern the examination:

a) The claims file, including the electronic claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b) The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

The service treatment records which show that the Veteran had muscle spasms in the paraspinal muscles in August 1963, low back pain in September 1963 and back pain in October 1963.

The November 2009 VA examination which shows that the Veteran walks with an antalgic gait that requires use of a cane and as a result of his left knee disability, his left leg is 3 centimeters shorter than his right leg.

The March 2011 statement from Dr. H.S. which determined that the Veteran's 3 centimeter length discrepancy "is a significant amount which could easily contribute to and aggravate the Veteran's hip and back problems." This examiner opined that the Veteran's 3 centimeter leg difference is caused by his service-connected left knee disability and causes the Veteran's left hip and lumbar spine disabilities.

In March 2011, Dr. D.J. stated that "it is well known that when an individual limps, the person's body mechanics are upset and this increases the wear on other joints." He opined that it is as likely as  not that the Veteran's left knee disability significantly contributes to, or aggravates his left hip and lumbar spine disability. 

The examiner must provide an opinion as to whether the Veteran's left hip disability and lumbar spine disability are caused by his service-connected left knee disability.

The examiner must also provide an opinion as to whether the Veteran's left hip disability and lumbar spine disability were worsened [that is, aggravated] beyond the natural progression by the service-connected left knee disability.

The examiner is requested to address each opinion separately and to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2. Request another opinion from the December 2011 VA examiner as to the etiology of the Veteran's major depressive disorder. If the examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below. If that examiner is not available, then schedule the Veteran for a VA examination to be conducted by a qualified examiner. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. The following considerations will govern the examination:

a) The claims file, including the electronic claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b) The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

During the May 2011 VA examination, the Veteran reported depressed mood with low interest and difficulty getting up in the morning. The examiner noted that the Veteran sleeps excessively, lacks enjoyment in activities, has low libido and fleeting suicidal ideation with no plan. Symptoms of depression were noted as daily and moderate, with a duration since 2009.

The September 2014 opinion from Dr. H.H-G. that the Veteran's left knee disability more likely than not aggravates his major depressive disorder. In her rationale, Dr. H.H-G noted the May 2011 VA examination which indicated that Veteran's depression was reported in 2009 after he had about 3 years of increasing health problems. She also noted the September 2009 VA Psychiatry Initial Evaluation which diagnosed the Veteran with major depression with a GAF score of 55, after the Veteran's total knee replacement in August 2008.

The examiner must provide an opinion as to whether the Veteran's major depressive disorder is caused by or aggravated by his left knee disability. 

The examiner is requested provide a fully reasoned explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


